Citation Nr: 1441665	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1971, December 1990 to July 1991, and November 2001 to November 2002 with additional service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's hypertension and GERD are etiologically related to or aggravated by his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension and GERD are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his hypertension and GERD were aggravated by his period of active duty service from November 2001 to November 2002.

The RO requested the Veteran's service treatment records.  However, a formal finding of unavailability notes that service treatment records from December 1990 to July 1991 and from November 2001 to November 2002 are unavailable for review.  

The Board notes that in a case such as this, where service records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A review of VA treatment records and private treatment records shows that the Veteran has diagnoses of hypertension and GERD in 2000.  Treatment notes also show current treatment for hypertension and GERD.  

The Veteran asserts that his symptoms worsened during his period of active duty service.  Specifically, he notes that his hypertension did not respond to his prescriptions during his period of active duty service and he required new medications post-service, and his GERD worsened due to his inability to properly control his diet during service and he required medication post-service.

As there are no service treatment records to review, and giving the Veteran the benefit of the doubt, the claims are granted.  

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for GERD is granted.


REMAND

Service treatment records from September 1971 show a left knee injury during the Veteran's first period of active duty service.  A November 1971 separation examination showed a normal knee.

Post-service VA treatment records show complaints of and treatment for left knee pain.  In March 2003 the Veteran was diagnosed with osteoarthritis of the left knee, but it is unclear from the record if this diagnosis has been confirmed by x-ray or if this problem is simply the result of the aging process and not the result of the knee injury from many years ago. 

As the Veteran has evidence of an in-service injury to his knee and a current disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As discussed above, service treatment records from December 1990 to July 1991 and November 2001 to November 2002 are unavailable for review.  The examiner should consider the Veteran to be a reliable historian as to his symptoms for those time periods.  The examiner should address any contentions of knee pain or injury in service and assume that the Veteran's reports are accurate. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is any current left knee disability.  If there is a current left knee disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability began during service or is otherwise linked to service (was any condition found aggravated by service). 

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.
  
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issue of service connection for a left knee disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


